Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claim 38.
Rejoin claim 39.

Claim 38 is cancelled as it was subject to a restriction requirement, applicant elected a separate invention without traverse and there is no special technical feature common to previously elected claim 21 and claim 38.
The previous restriction requirement of claim 39 is hereby withdrawn and claim 39 is rejoined as claim 39 requires the special technical feature of claim 21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to Cools, Feagley and Klein teaches the separator of claim 21, as detailed in the previous office action with respect to the subject matter of claim 
The additional claims are allowable as depending from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778